               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: ASBESTOS PRODUCTS      :      Consolidated Under
LIABILITY LITIGATION (No. VI) :      MDL DOCKET NO. 875
                              :
JOHN B. DEVRIES, ET AL.       :      E.D. PA CIVIL ACTION NO.
                              :      13-00474-ER
     v.                       :
                              :
GENERAL ELECTRIC COMPANY,     :
ET AL.                        :
                              :


                         M E M O R A N D U M


EDUARDO C. ROBRENO, J.                               JULY 7, 2021


          Presently before the Court are the motions for summary

judgment filed by Defendants General Electric Company (“GE”) and

CBS Corporation (“CBS”) regarding Plaintiffs’ claims arising out

of John DeVries’ alleged occupational asbestos exposure. For the

following reasons, the Court will grant the motions.


I.   BACKGROUND

          Plaintiffs contend that DeVries was exposed to

asbestos while in the United States Navy between 1957 and 1960

while serving on the U.S.S. Turner, a Gearing class destroyer.

GE and CBS manufactured several of the steam turbines aboard the

Turner. Plaintiffs claim that DeVries was exposed to asbestos

dust from insulation attached to the turbines which led to his
asbestos-related injury. Plaintiffs further allege that GE and

CBS failed to warn DeVries about the danger of asbestos.

           GE and CBS delivered the turbines to the shipyard

“bare metal,” meaning without insulation. The insulation was

installed later by naval contractors at the shipyard.

           This Court previously granted summary judgment in

favor of GE and CBS after finding that they were not liable in

light of the “bare metal defense,” holding that a manufacturer

was not liable for injuries caused by asbestos parts not

supplied by that manufacturer. Plaintiffs appealed and,

ultimately, the Supreme Court remanded the case after announcing

a new test for the bare metal defense under maritime law. See

Air & Liquid Sys. Corp. v. DeVries, 139 S. Ct. 986 (2019). GE

and CBS have now filed renewed motions for summary judgment, re-

asserting, inter alia, the bare metal defense under the newly

formulated test by the Supreme Court.


II.   LEGAL STANDARDS

           As this Court has previously held, and as recognized

by the Supreme Court in Devries, 139 S. Ct. at 993, maritime law

applies to this action because both the locality and connection

tests are met given that DeVries’ alleged exposure occurred

during his service aboard a Navy vessel. See Conner v. Alfa

Laval, Inc., 799 F. Supp. 2d 455, 463-469 (E.D. Pa. 2011).


                                 2
          In DeVries, the Supreme Court announced a new “tightly

cabined” maritime bare metal test, holding that:

     In the maritime tort context, a product manufacturer has
     a duty to warn when (i) its product requires
     incorporation of a part, (ii) the manufacturer knows or
     has reason to know that the integrated product is likely
     to be dangerous for its intended uses, and (iii) the
     manufacturer has no reason to believe that the product’s
     users will realize that danger.

139 S. Ct. at 995.

          Summary judgment is appropriate if there is no genuine

dispute as to any material fact and the moving party is entitled

to judgment as a matter of law. Fed. R. Civ. P. 56(a). A fact is

“material” if proof of its existence or non-existence might

affect the outcome of the litigation, and a dispute is “genuine”

if “the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Anderson v. Liberty Lobby,

Inc., 477 U.S. at 242 (1986); see Scott v. Harris, 550 U.S. 372,

380 (2007). The mere existence of some disputed facts will not

overcome a motion for summary judgment. Am. Eagle Outfitters v.

Lyle & Scott Ltd., 584 F.3d 575, 581 (3d Cir. 2009) (quoting

Anderson, 477 U.S. at 247-48). In undertaking this analysis, the

Court must view all facts in the light most favorable to the

non-moving party. Scott, 550 U.S. at 380.

          While the moving party bears the initial burden of

showing the absence of a genuine dispute of material fact,

meeting this obligation shifts the burden to the non-moving

                                3
party who must “set forth specific facts showing that there is a

genuine issue for trial.” Anderson, 477 U.S. at 250.


III. DISCUSSION

          GE and CBS argue, inter alia, that Plaintiffs’ claims

fail the Supreme Court’s newly formulated bare metal test. The

Court agrees and concludes that Plaintiffs have failed to show

that the turbines manufactured by GE and CBS and supplied to the

Turner required the incorporation of asbestos insulation. 1

Because Plaintiffs cannot meet the first prong of the bare metal

test, summary judgment in favor of GE and CBS is warranted. 2




1         Plaintiff cites Sebright v. Gen. Elec. Co., No. CV 19-
10593-WGY, 2021 WL 927664 (D. Mass. Mar. 11, 2021), for the
proposition that this Court need determine only that the
turbines required insulation, not that they required asbestos
insulation. 2021 WL 927664, at *14. The Court disagrees with
this conclusion and does not adopt it. The purpose of the first
prong of the bare metal test is for the Plaintiff to show that
the “product requires incorporation of a part” which makes “the
integrated product . . . dangerous for its intended uses.”
DeVries, 139 S. Ct. at 995. It is the fact that the part
contributes to the overall danger of the product that is the key
to this prong, not just that the product requires a certain non-
dangerous part.

2         Because the Court has determined that Plaintiffs
failed to meet the first prong of the bare metal test, the Court
cannot discuss without rendering an advisory opinion whether,
had Plaintiffs been able to show that the turbines required
asbestos insulation, GE and CBS had reason to believe these
hypothetical turbines were dangerous and whether they had no
reason to believe the turbines’ users would realize that danger.
Thus, the Court’s bare metal analysis starts and ends with the
first prong.
                                4
          In DeVries, the Supreme Court clarified the “requires”

prong of the bare metal test, explaining that “the product [(the

turbine)] in effect requires the part [(the asbestos containing

insulation)] in order for the integrated product to function as

intended” “when: (i) a manufacturer directs that the part be

incorporated;” “(ii) a manufacturer itself makes the product

with a part that the manufacturer knows will require replacement

with a similar part;” “or (iii) a product would be useless

without the part.” 139 S. Ct. at 995-96.

          The Court will address each of these three methods of

proof in showing the products, the turbines in this case, did

not require asbestos insulation that made them dangerous.


     A.   Plaintiffs have failed to show that GE and CBS
          directed that asbestos insulation be incorporated
          into the turbines

          After the parties addressed this issue in their

summary judgment briefs, the Court ordered Plaintiffs to submit

further briefing and to cite to specific portions of the record

establishing that GE and CBS specified or directed the

incorporation of asbestos insulation with the type of naval

turbines used on the Turner. After reviewing the parties’

original and supplemental briefing on the issue, the Court

concludes that Plaintiffs have produced insufficient evidence




                                5
that GE or CBS directed or specified the incorporation of

asbestos insulation with the turbines at issue.

            To support their claims, Plaintiffs produced evidence

that some land-based turbines were manufactured by GE and CBS

with asbestos insulation and that, in some cases, GE and CBS may

have chosen or specified that insulation. This evidence includes

news articles and letters, deposition testimony, discovery

answers, and various pages of insulation specifications and

instructions. However, there is no evidence that any of the

rules regarding land-based turbines were used for the maritime

turbines at issue, and, in fact, the evidence shows that they

were not.

            Plaintiffs did produce partial documents regarding two

Navy Essex class aircraft carriers which included insulation

attachment drawings created by CBS. However, Plaintiffs were

unable to produce similar drawings for the Turner, and, instead,

the evidence tends to show that such drawings do not exist and

were not used for the Turner. Similarly, Plaintiffs produced

deposition testimony from other cases regarding asbestos used in

connection with GE turbines on specific commercial cargo ships.

Like the evidence regarding aircraft carriers, this evidence is

not relevant to determining whether GE or CBS directed the

incorporation of asbestos insulation with their turbines for the

Turner, or even Gearing class destroyers in general.

                                  6
          Plaintiffs also speculate that the Navy merely “rubber

stamped” the Defendants’ directions to use asbestos insulation

when the Navy created its insulation specifications and

installed insulation on the turbines. However, speculation

cannot create an issue of fact. Halsey v. Pfeiffer, 750 F.3d

273, 287 (3d Cir. 2014) (“[A]n inference based upon a

speculation or conjecture does not create a material factual

dispute sufficient to defeat summary judgment.” (quoting

Robertson v. Allied Signal, Inc., 914 F.2d 360, 382 n. 12 (3d

Cir. 1990))). Instead, the evidence, including testimony from

Plaintiffs’ expert, indicates that the turbine insulation plans

for the Turner were created for the Navy by its architect, Gibbs

& Cox.

          Plaintiffs make forceful but unsupported claims that

the evidence they produced is relevant to the type of marine

turbines at issue, and that the evidence shows GE and CBS

directed the incorporation of asbestos insulation with those

turbines. “When opposing parties tell two different stories, one

of which is blatantly contradicted by the record, so that no

reasonable jury could believe it, a court should not adopt that

version of the facts for purposes of ruling on a motion for

summary judgment.” Scott, 550 U.S. at 380. Here, Plaintiffs

produced no relevant evidence that GE and CBS specified or



                                7
directed the incorporation of asbestos insulation with the type

of naval turbines used on the Turner.


       B.   Plaintiffs have failed to show that GE and CBS made
            the turbines with asbestos insulation attached

            There is no serious dispute that GE and CBS sold and

delivered the marine turbines at issue without any insulation.

Plaintiffs provide evidence that the two Defendants produced and

sold some land-based commercial turbines with asbestos

insulation attached, but other evidence establishes that this

was not the case with these marine turbines. Therefore, GE and

CBS did not “make[] the product with a part that [they knew

would] require replacement with a similar part. DeVries, 139 S.

Ct. at 995.


       C.   Plaintiffs have failed to show that the turbines would
            be useless without asbestos insulation

            Both parties admit that non-asbestos but functionally

equivalent insulation types were available, known to, and

approved for use by the Navy that would have allowed the

turbines to function properly. For example, the parties

acknowledge that the Navy could have used aluminum foil-based

insulation or rock wool on the turbines. Therefore, the turbines

“would [not] be useless without the” asbestos insulation. Id. at

996.



                                  8
           The parties debate whether the turbines could function

optimally without any insulation, but as stated supra in

footnote one, the true issue is whether the turbines could

function without the asbestos insulation, which both parties

acknowledge is the case.

IV.   CONCLUSION

           In that Plaintiffs have failed to meet the first prong

of the bare metal test, that the turbines at issue required the

incorporation of asbestos insulation, GE and CBS are entitled to

summary judgment.

           An appropriate order follows.




                                 9
